Citation Nr: 1716035	
Decision Date: 05/11/17    Archive Date: 05/22/17

DOCKET NO.  12-18 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent for left foot pes planus and hallux valgus.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disability.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Private Attorney


ATTORNEY FOR THE BOARD

April Maddox, Counsel



INTRODUCTION

The Veteran served on active duty from October 1984 to October 1992. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina which, in pertinent part, granted service connection for left foot pes planus and hallux valgus, assigning a 10 percent disability rating effective April 26, 2010.  The Veteran appealed this decision to the Board.

In a December 2015 decision, the Board, in part, denied a higher initial rating for the Veteran's service-connected left foot pes planus and hallux valgus.  Thereafter, the Veteran appealed the portion of the decision that denied a higher initial rating for the Veteran's left foot pes planus and hallux valgus to the United States Court of Appeals for Veterans Claims (Court).  By an order dated in August 2016, the Court remanded the left foot pes planus and hallux valgus issue in response to a joint motion for remand (JMR), which the Court incorporated by reference.

With regard to the TDIU claim, as early as September 2016, the Veteran's attorney raised the issue of TDIU pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009) (holding that a request for TDIU, whether expressly raised by the Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, is part of a claim for increased compensation).  Specifically, a September 2016 formal claim for a TDIU shows that the Veteran last worked in April 2009 due to his service-connected disabilities.  As such, the Board has taken jurisdiction of the TDIU issue in accordance with Rice.

The Board notes that the RO granted service connection for right wrist, status post residuals of ganglion cyst removal, assigning a 10 percent disability rating effective April 26, 2010, in a September 2016 rating action.  In March 2017, the Veteran's attorney submitted a notice of disagreement (NOD) on which he specifically requested a review of his case by a Decision review Officer (DRO).  He was informed in March 2017 correspondence that the DRO would conduct another review of the evidence of record and might issue another rating action.  If the claim for a higher rating for the right wrist continued to be denied, the RO would then issue a statement of the case (SOC).  Since the RO is still processing this request for DRO review of the claim, no SOC need be issued at this time, and therefore a remand to instruct the RO to so issue a SOC is not yet required.  See Manlincon v. West, 12 Vet. App. 238 (1999).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Initially, the Board notes that, in the Veteran's September 2016 formal claim for a TDIU, it was noted that the Veteran received/expected to receive Social Security Administration (SSA) disability retirement benefits.  However, review of the claim file does not reveal that any attempt has been made to obtain the Veteran's complete records from SSA.  Because SSA records are potentially relevant to the Board's determination, VA is obliged to attempt to obtain and consider those records.  

Furthermore, the Board notes that the left foot pes planus issue was last adjudicated by the RO in a December 2014 supplemental statement of the case.  Since that time, the Veteran was afforded a VA examination regarding his left foot in June 2015 and, most recently, the Veteran's attorney submitted a January 2017 medical opinion from Dr. W.B.L., also regarding the Veteran's left foot.  There has not been any supplemental statement of the case issued addressing this evidence nor has a waiver of AOJ consideration of this new evidence been received.  As such, the June 2015 VA examination report and January 2017 medical opinion from Dr. W.B.L. should be considered by the AOJ on remand.   

With regard to the TDIU issue, as above, a September 2016 formal claim for a TDIU shows that the Veteran last worked in April 2009 due to his service-connected disabilities.  A claim for TDIU is not a freestanding claim.  Rather, it is a claim for an increased rating (a total rating based on individual unemployability) for the underlying disability(ies).  Such a claim may be expressly raised or it may be "reasonably raised by the record," and the claim may be filed as a component of an initial claim or as a claim for an increased rating for a service-connected disability.  If a veteran asserts entitlement to a TDIU during the appeal of the initial evaluation assigned, such as in the present case, the issue is part of the underlying claim for an increased initial evaluation.  Rice, 22 Vet. App. at 447.

The Board finds that the Veteran has raised the issue of entitlement to a TDIU as part of his claim for a higher rating for his service-connected left foot pes planus and hallux valgus.  Although they are listed separately on the title page, the issues are not independent and must be adjudicated as one claim.  See Rice, 22 Vet. App. at 455.  On remand, the Veteran should be provided notice regarding the information and evidence necessary to substantiate a TDIU, and the AOJ should obtain all outstanding treatment records regarding his service-connected disabilities.

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran with proper notice regarding the evidence and information necessary to substantiate his TDIU claim.

2. Request that the Veteran identify any VA or non-VA healthcare provider who has treated him for his claimed disorders.  After securing any necessary authorization from him, obtain all identified treatment records, to include all outstanding VA treatment records dated from November 2015 to the present.  All reasonable attempts should be made to obtain any identified records.  


3. Ascertain whether the Veteran has ever received disability benefits from SSA.  If so, obtain copies of any determination on a claim for disability benefits from SSA as well as the medical records that served as the basis for any such determination. 

4. Arrange for the Veteran to undergo VA examination for evaluation of his service-connected left foot pes planus. 

5. Readjudicate the appeal.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




